The opinion of the court was delivered by
Bell, J.
— Under the act of 11th April, 1848, relating to insolvents, an applicant who is in prison, under a sentence to pay a fine, is not entitled to a discharge until he has been in prison for the term mentioned in prior laws, viz.: for the period of three months. The evil to be remedied was a detention pending the petition, after the applicant had been confined three months.
Motion refused.*

 This case was not included in the reports in consequence of the opinion of Mr. Justice Bell having been mislaid. The foregoing is a memorandum of the point decided.